Citation Nr: 0304660	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus 
type 1. 

2.	Entitlement to service connection for diabetic 
retinopathy. 

3.	Entitlement to service connection for diabetic 
nephropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for diabetes mellitus type 1 and denied 
entitlement to service connection for diabetic retinopathy 
and a kidney disorder.  

In an April 2000 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for diabetes mellitus type 1 and this 
matter was remanded to the RO for additional development.       


FINDINGS OF FACT

1.  The veteran's diabetes mellitus type 1 was not manifested 
in service or within one year from service separation, and is 
not related to the veteran's period of service.  

2.  The veteran's diabetic retinopathy was not manifested in 
service and is not related to the veteran's period of service 
or to a service-connected disability.    

3.  The veteran's diabetic nephropathy was not manifested in 
service and is not related to the veteran's period of service 
or to a service-connected disability.   



CONCLUSIONS OF LAW

1.  Diabetes mellitus type 1 was not incurred in or 
aggravated by active service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

2.  Diabetic retinopathy was not incurred or aggravated in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2002).

3.  Diabetic nephropathy was not incurred or aggravated in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  Pertinent VA treatment records have been 
obtained and associated with the claims folder.  The veteran 
was afforded a VA examination in November 2000.  In an 
October 2002 VA medical opinion, a VA examiner provided a 
medical opinion as to the date of onset of the diabetes 
mellitus type 1.  The veteran submitted private medical 
records in support of his claims.  He and his representative 
have been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  In a May 
2000 letter, the RO notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  This letter gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the appellant and the 
appellant's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if diabetes mellitus became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to service connection for diabetes mellitus type 
1

The veteran contends that his diabetes mellitus first 
manifested in service.  He asserts that it is a commonly 
known and medically-proven fact that the time between onset 
and formal diagnosis of diabetes mellitus is several years.  
The veteran contends that the average time between onset and 
diagnosis was 7 to 10 years.  The veteran asserts, in 
essence, that he had symptoms of diabetes mellitus in service 
and such symptoms included noticeable thirst, hunger, and 
weight loss.    

Service medical records do not reflect a diagnosis of 
diabetes mellitus type 1.  The November 1971 separation 
examination report does not reflect a diagnosis of diabetes.  
The record shows that the veteran separated from service in 
December 1971.  Diabetes mellitus type 1 was first diagnosed 
in September 1976.  

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of diabetes mellitus type 1 soon after 
service separation.  There is no medical evidence of 
manifestations of diabetes mellitus to a compensable degree 
within one year from service separation.  The medical 
evidence of record shows that diabetes mellitus type 1 was 
first diagnosed in September 1976, almost five years after 
the veteran's separation from service.  The veteran had not 
identified any treatment records dated from December 1971 to 
December 1972, the presumptive period, which may reflect 
evidence of manifestations of diabetes mellitus to a 
compensable degree.  The Board points out that under the 
pertinent regulations, a manifestation of diabetes mellitus 
to a compensable degree requires a diagnosis of diabetes 
mellitus which is manageable by restricted diet only.  See 
38 C.F.R. § 4.120, Diagnostic Code 7913 (2002).  

In an August 1997 statement, Dr. Aronow indicated that the 
veteran was diagnosed with diabetes mellitus Type 1 in 
September 1976.  Dr. Aronow further stated that it was more 
likely than not that the veteran had sub-clinical diabetes a 
few years to several years prior to developing overt diabetes 
mellitus. 

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Kleka  v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court of Appeals for Veterans 
Claims (Court) has declared that in adjudicating a claim, the 
Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  In doing so, the Board is free 
to favor one medical opinion over another, provided it offers 
an adequate basis for doing so.  Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board finds the August 1997 statement by Dr. Aronow to be 
too general in nature and finds that it is not sufficient 
evidence to establish that the veteran's diabetes mellitus 
was incurred or aggravated in service or manifested to a 
compensable degree within one year from service separation in 
December 1971.  Dr. Aronow's statement does not show that the 
criteria for a compensable rating under Diagnostic Code 7913 
has been met within one year from service separation; there 
is no indication in the statement that the diabetes mellitus 
was present to a degree requiring management by a restricted 
diet during the presumptive time period.  Furthermore, Dr. 
Aronow does not indicate in his statement that the diabetes 
mellitus was manifested during the presumptive period of 
December 1971 to December 1972.  It would be speculation to 
find that Dr. Aronow was referring to service and/or the 
presumptive period in the phrase "few to several years."  
The Board observes that the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

The Board finds that Dr. Aronow's statement is conceivably 
applicable to the veteran's entire lifespan, or nearly so, 
and is not sufficient evidence that the diabetes mellitus 
type 1 was incurred or aggravated in service or manifested to 
a compensable degree within one year from service separation.  
Service connection for diabetes mellitus type 1 on a direct 
presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 
3.309.

There is probative and persuasive evidence of record which 
demonstrates that the diabetes mellitus type 1 first 
manifested in 1976, not during the veteran's period of 
service.  In an October 2002 VA medical opinion, the VA 
physician indicated that veteran had type 1 diabetes.  The 
physician stated that the likely date of onset of the 
diabetes type 1 was September 7, 1976 and that there was no 
medical evidence suggesting diagnosis or treatment before 
1976.  The physician stated that there was no medical 
evidence showing that the veteran's diabetes was incurred in 
the service or within one year of separation.  The physician 
noted that the military physicals dated in November 1970 and 
January 1970 show that the urinalysis was negative for 
albumin and sugar.  The physician stated that the symptoms of 
diabetes type 1 usually come on suddenly and progress quickly 
over a few days to weeks.  The physician stated that people 
with diabetes type 2 sometimes do not notice any symptoms or 
the symptoms are experienced gradually.  The physician 
concluded that it was more likely than not that the veteran 
had rapid onset of diabetes type 1 requiring insulin 
treatment in 1976.   

The Board finds that this VA medical opinion to have great 
evidentiary weight.  The VA physician, as an endocrine 
specialist, is competent to render a medical opinion as to 
the date of onset of the diabetes mellitus type 1.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The VA 
physician reviewed the veteran's medical records, including 
the service medical records, and pointed to the medical 
evidence which supported his conclusions.  In assessing such 
evidence, whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  In the present case, the VA 
examiner referred to the specific evidence of record which 
supports his conclusion and he provided a rationale for the 
conclusion. 

The Board acknowledges that in the November 2000 VA 
examination report, the VA examiner noted that the veteran 
first contracted the diabetes at age 21, at which time he 
could not quench his thirst, and this would have put him in 
the time he was in service.  The examiner stated that the 
diabetes onset record reveals symptoms beginning immediately 
following discharge from service and noted that the diabetes 
was not formally diagnosed until 4 years after the service.  
The examiner further noted that most type 1 diabetes cases 
are diagnosed before the age of 20 and it could occur at any 
age, but it is often an abrupt onset.  The examiner stated 
that if four years passed from the time the veteran left 
service to the time the diabetes was diagnosed, it was not an 
abrupt onset as is usually the case with type 1 diabetes.  
The examiner stated that if the veteran had type 2 diabetes, 
this would be more plausible.  

The Board finds that the November 2000 VA medical examination 
report to have limited probative value.  It appears that the 
VA examiner's conclusion that the veteran's diabetes mellitus 
type 1 first manifested in service or immediately after 
service is based on the veteran's self report of symptoms as 
opposed to consideration of the medical evidence of record, 
since the medical evidence contemporaneous to the veteran's 
period of service does not support this finding.  The VA 
examiner does not discuss the service medical records and the 
lack of diagnosis or documentation of symptoms due to 
diabetes mellitus type 1 in service.  The VA examiner also 
did not address the lack of medical evidence of diabetes 
mellitus until 1976.  In Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Court stated that the Board may discount medical 
opinions that amount to general conclusions based on history 
furnished by the claimant and that are unsupported by the 
clinical evidence.  The Board also notes that the VA examiner 
further stated that type 1 diabetes had a more abrupt onset 
and type 2 diabetes has a more gradual onset.  The medical 
evidence shows that the veteran has type 1 diabetes.  The VA 
examiner noted that it would be more plausible that the 
veteran had a gradual onset of symptoms if he had diabetes 
mellitus type 2, not type 1.  The VA examiner did not discuss 
this discrepancy further.  Thus, the Board finds the November 
2000 VA medical opinion to have little probative value.  

The veteran's own assertions that the diabetes mellitus type 
1 first manifested in service are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  Although 
the veteran is competent to testify as to his symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The evidence does not reflect 
that the veteran possesses medical knowledge which would 
render his opinion as to etiology and date of onset of the 
diabetes mellitus competent.  The veteran submitted an 
excerpt from a medical magazine which discusses the symptoms 
of diabetes mellitus.  The veteran argues that the magazine 
article supports his contention that his diabetes mellitus 
type 1 first manifested in service.  The article indicates 
that extreme thirst, blurred vision, frequent urination, and 
unexplained weight loss are symptoms of diabetes mellitus and 
that the average time between onset of the disease and 
diagnosis is seven to 10 years.  

The Board points out that the magazine article does not 
provide a medical opinion that addresses the specific facts 
of the veteran's case.  The magazine article does not 
indicate whether the symptoms listed in the article are 
symptoms of diabetes type 1 or diabetes type 2.  The article 
does not discuss the abrupt onset of diabetes type 1 compared 
to the gradual onset of diabetes type 2.  Thus, the Board 
finds that the medical magazine article is not competent 
evidence of a medical relationship between the veteran's 
diabetes mellitus type 1 and his period of service.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the veteran's service and his 
diabetes mellitus type 1.  As noted above, the probative and 
persuasive evidence of record shows that the veteran's 
diabetes mellitus type 1 was diagnosed in September 1976, 
almost 5 years after service separation.  There is no 
evidence of diabetes mellitus type 1 in service.    
     
Therefore, for the reasons discussed above, the Board finds 
that service connection for diabetes mellitus type 1 is not 
warranted, since there is no competent evidence of a 
relationship between the diabetes mellitus type 1 and 
service.  The Board concludes that the preponderance of the 
evidence of record is against the veteran's claim for service 
connection for diabetes mellitus type 1.  The claim is 
therefore denied.  

Entitlement to service connection for diabetic retinopathy 
and nephropathy

The veteran contends that he has diabetes retinopathy and 
nephropathy due to diabetes mellitus type 1 which was 
incurred in service.  

As discussed in detail above, the preponderance of the 
evidence shows that the diabetes mellitus type 1 was not 
incurred in service and is not related to the veteran's 
period of service.  Service connection for diabetes mellitus 
type 1 is not warranted.  Thus, service connection for 
diabetic retinopathy and nephropathy on a secondary basis 
under 38 C.F.R. § 3.310 is not warranted.  

Service connection for diabetic retinopathy and nephropathy 
on a direct basis is also not warranted.  Service medical 
records do not reflect any findings of diabetic retinopathy 
or nephropathy.  Separation examination report dated in 
November 1971 indicates that examinations of the 
genitourinary system and the eyes were normal.   

The medical evidence of record shows that the veteran's 
diabetic retinopathy and nephropathy were not incurred in 
service and were first manifested many years after active 
service.  The record shows that diabetic retinopathy was 
first diagnosed in 1991, almost twenty years after service 
separation.  The medical records show that diabetic 
nephropathy was diagnosed in 1992.  There is no medical 
evidence of record that relates the diabetic retinopathy and 
nephropathy to the veteran's period of service.  It is clear 
from the medical evidence of record that both disorders are 
due to the nonservice-connected diabetes mellitus type 1.  

In Boyer; supra, the Federal Circuit indicated that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's active 
service and the disability.  In the present case, the veteran 
has not submitted evidence of a connection between the 
veteran's active service or service-connected disability and 
the diabetic retinopathy and diabetic nephropathy.  As noted 
above, the medical evidence of record does not demonstrate a 
relationship between those disorders and active service.   
     
Therefore, for the reasons discussed above, the Board finds 
that service connection for diabetic retinopathy and diabetic 
nephropathy is not warranted, since there is no evidence of a 
relationship between these disorders and active service or a 
service-connected disability.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for diabetic 
retinopathy and diabetic nephropathy.  The claim is therefore 
denied.

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for diabetes mellitus type 
1 is denied.  

Entitlement to service connection for diabetic retinopathy is 
denied.  

Entitlement to service connection for diabetic nephropathy is 
denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

